Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claim 3 is cancelled, and claims 1-2 and 4-20 remain pending in the application in response to the applicant’s amendments to the rejections previously set forth in the Non-Final Office Action mailed October 22, 2021. 

Response to Arguments
Applicant’s arguments, see pg. 8-9, filed April 20, 2022, with respect to the rejections of claims 1 and 3 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of Yendluri in view of Shepard, as shown below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	
	Claims 1-2, 4, 10, 15-16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yendluri et al. (US 10432210 B1, published October 1, 2019 with a priority date of July 5, 2018) in view of Shepard et al. (US 20190343485 A1, published November 14, 2019 with a priority date of December 27, 2017), hereinafter referred to as Yendluri and Shepard, respectively.
	Regarding claim 1, Yendluri teaches a pipeline (Fig. 9) configured to pipeline signals from multiple analog front-ends (AFEs) (equated to ADC0-, ADC-1,…, ADCN-1, and ADCN) to a digital portion of a processing unit (PU) (digital portion of processing unit equated to digital equalization filter E(z) 902), wherein: 
the pipeline comprises first pipelining circuitry (Fig. 9, first pipelining circuitry equated to summer 904 in a first AFE (ADC0) of the multiple AFEs and second pipelining circuitry (Fig. 9, second pipelining circuitry equated to the second summer) in a second AFE (ADC1) of the multiple AFEs; and 
the first pipelining circuitry is configured to: 
output a first digital ultrasound signal from the first pipelining circuitry to the digital portion of the PU (Fig. 9, summer 904 (first pipelining circuitry) outputs a first digital signal from ADC0 (digital signal D0) to the digital portion of the processing unit (digital equalization filter E(z) 902)); 
receive a second digital ultrasound signal from second pipelining circuitry (Fig. 9, summer 904 (first pipelining circuitry) receives a second digital signal (D1 from ADC1) from second pipelining circuitry (second summer)); and 
output the second digital ultrasound signal from the first pipelining circuitry to the digital portion of the PU (Fig. 9, output from the first pipelining circuitry (summer 904) to digital portion of processing unit (digital equalization filter E(z) 902) is based on second digital signal D1).  
Yendluri does not explicitly teach where the processing unit PU is an ultrasound processing unit (UPU). 
Whereas, Shepard, in an analogous field of endeavor, teaches an ultrasound processing unit (UPU) (Fig. 4; see pg. 4, col. 2, para. 0047 — “... the CMOS phased array patch IC 104 includes an ultra-thin CMOS chip 202 connected to ultrasound transducers 108. In some embodiments, the CMOS integrated circuit includes three main blocks: a digital control unit 406, a set of receiver channels 404 and a set of transmitter channels 402...” where the UPU is equated to the three main blocks (digital control unit, receiver channels, and transmitter channels)). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the pipeline signals, as disclosed in Yendluri, by generating ultrasound signals, as disclosed in Shepard. One of ordinary skill in the art would have been motivated to make this modification in order for the processing unit to operate in an imaging mode and/or a stimulation mode, as taught in Shepard (see pg. 1, col. 2, para. 0009).
Furthermore, regarding claim 2, Yendluri further teaches wherein the signals are digital signals from analog-to-digital converters (ADCs) of the multiple AFEs (Fig. 9, digital signals D0, D1,…, DN-1, and DN from ADC0-, ADC-1,…, ADCN-1, and ADCN, respectively). 
Furthermore, regarding claim 4, Yendluri further teaches wherein the first pipelining circuitry (Fig 9, summer 904) is configured to output the first digital signal (digital signal D0) and the second digital signal (digital signal D1) to the digital portion of the UPU in an interleaved fashion (Fig. 9, summer 904 adding together (interleaving) D0 and D1, and outputting a digital signal to digital equalization filter E(z) 902). 
Furthermore, regarding claim 10, Yendluri further teaches wherein: the first AFE is disposed between the second AFE and the digital portion of the processing unit (Fig. 9, first AFE (ADC0) is between the second AFE (ADC1) and the digital portion of the processing unit (digital equalization filter E(z) 902)).  
Furthermore, regarding claim 15, Yendluri further teaches wherein: each of the first and second digital ultrasound signals comprises a number of bits; and a number of wires carrying digital ultrasound signals from ADCs of the UPU and passing over the first AFE is equal to the number of bits (Fig. 1, number of stages N (number of wires) is equal to the number of digital bits DN; see col. 2, lines 57-59 – “The converter stages can have the same number of bits for digital resolution, or the converter stages can have different number of bits for digital resolution.”). 
 	Furthermore, regarding claim 16, Yendluri further teaches wherein the pipelining circuitry of the first AFE is configured to: 9720938.1Application No.: 16/910,6576 Docket No.: B 1348.70146US01 
output the first digital signal from the first pipelining circuitry to the digital portion of the processing unit (Fig. 9, output D0 (first digital signal) from summer 904 (first pipelining circuitry) to digital equalization filter E(z) 902 (digital portion of processing unit)) and to receive the second digital signal from the second pipelining circuitry on a first clock cycle (Fig. 9, where D1 from second summer (second pipelining circuitry) is based on a delay (first clock cycle)); and 
output the second digital signal from the first pipelining circuitry to the digital portion of the processing unit on a second clock cycle (Fig. 9, output D1 (second digital signal) from summer 904 (first pipelining circuitry) to digital portion of processing unit (digital equalization filter E(z) 902) on a second clock cycle, where the second clock cycle is based on the D0 (digital without a delay) and D1 (digital signal with a delay)).  
Furthermore, regarding claim 20, Yendluri further teaches wherein the digital portion comprises digital processing circuitry (Fig. 9, where the digital processing circuitry is the digital equalization filter E(z) 902). 

	Claims 5-8 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Yendluri in view of Shepard, as applied to claim 4 above, and in further view of McElvain (US 7200822 B1, published April 3, 2007), hereinafter referred to as McElvain.
Regarding claim 5, Yendluri in view of Shepard teaches all of the elements disclosed in claim 4 above.
Yendluri in view of Shepard does not explicitly teach de-interleaving circuitry coupled to the first pipelining circuitry and configured to de-interleave the first digital ultrasound signal and the second digital ultrasound signal outputted by the first pipelining circuitry.
de-interleaving circuitry (Fig. 25, demultiplexer 1809) coupled to the first pipelining circuitry (Fig. 25, demultiplexer coupled to pipeline adder 1847 (first pipelining circuitry)) and 
configured to de-interleave the first digital signal and the second digital signal outputted by the first pipelining circuitry (Fig. 25, demultiplexer 1809 de-interleaves a first digital signal (a first digital input of adder 1853) and a second digital signal (a second digital input of adder 1853) outputted by the first pipelining circuitry (output of pipeline adder 1847); see col. 18, lines 57-60 — “Operation 1509 generates a demultiplexing circuit to de-multiplex, according to the state of the FSM (finite-state-machine), from the corresponding output of the single-channel circuit into N-channel outputs.”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasound processing unit, as disclosed in Yendluri in view of Shepard, by including to the ultrasound processing unit de-interleaving circuitry coupled to the first pipelining circuitry and configured to de-interleave the first digital signal and the second digital signal outputted by the first pipelining circuitry, as disclosed in McElvain. One of ordinary skill in the art would have been motivated to make this modification in order to generate a multi-channel circuit from a single-channel circuit, as taught in McElvain (see col. 18, lines 44-62).
 	Furthermore, regarding claim 6, McElvain further teaches wherein the digital portion comprises the de-interleaving circuitry (Fig. 15; see col. 18, lines 57-60 — “Operation 1509 generates a demultiplexing circuit to de-multiplex, according to the state of the FSM (finite-state-machine), from the corresponding output of the single-channel circuit into N-channel outputs.”).
Furthermore, regarding claim 7, McElvain further teaches wherein the de-interleaving circuitry comprises a demultiplexer comprising a first data input and multiple data outputs (Fig. 25, input line 1803 (data input) and outputs lines 01 and O2 (multiple data outputs) of demultiplexer 1809). 
Furthermore, regarding claim 8, McElvain further teaches wherein: e the first pipelining circuitry comprises: 
a multiplexer comprising a first data input, a second data input, and a data output (Fig. 25, input lines 11 and I2 (first and second data inputs) and output line 1801 (data output) of multiplexer 1807); and 
a flip-flop comprising a data input and a data output (Fig. 25, input line 1801 (data input) and data output of register (flip-flop) 1811); wherein: 
the data output of the multiplexer is coupled to the data input of the flip-flop (Fig. 25, output line 1801 of multiplexer 1807 is also the input line of register (flip-flop) 1811); and
the de-interleaving circuitry comprises: 
a demultiplexer comprising a data input and multiple data outputs (Fig. 25, input line 1803 (data input) and outputs lines O1 and O2 (multiple data outputs) of demultiplexer 1809); wherein: 
the data output of the flip-flop of the first pipelining circuitry is coupled to the data input of the demultiplexer (Fig. 25, output line 1803 of register (flip-flop) 1866 is also the input line 1803 of demultiplexer 1809); and 
the multiple data outputs of the demultiplexer are coupled to the digital portion of the UPU (Fig. 15; see col. 18, lines 57-60 — “Operation 1509 generates a de-multiplexing circuit to de- multiplex, according to the state of the FSM (finite-state-machine), from the corresponding output of the single-channel circuit into N-channel outputs.”). 
Furthermore, regarding claim 17, McElvain further teaches wherein each of the first pipelining circuitry and the second pipelining circuitry (Fig. 25, pipelined adder A2 is equated to the first pipelining circuitry, and pipelined adder A1 is equated to the second pipelining circuitry) comprises: 
a multiplexer comprising a first data input, a second data input, and a data output (Fig. 25, adder 1851 and adder 1853 are equated to multiplexers, each having two data inputs and a data output); and 
a flip-flop comprising a data input and a data output (Fig. 25, flip-flop 1861 and flip-flop 1865 each have a data input and a data output); wherein: 
the data output of the multiplexer is coupled to the data input of the flip-flop (Fig. 25, the output line of adder 1853 (multiplexer) is also the input line of flip-flop 1865 for the pipelined adder A2 (first pipelining circuitry), and the output line of adder 1851 (multiplexer) is also the input line of flip-flop 1861 for the pipelined adder A1 (second pipelining circuitry).
Furthermore, regarding claim 18, Yendluri further teaches wherein:
the first data input of the multiplexer in the second pipelining circuitry is coupled to an ADC in the second AFE (Fig. 9, where multiplexer in the second pipelining circuitry is equated to the second summer, so first data input (digital signal D1) of the second summer is coupled to ADC1- (of second AFE)); and 
the first data input of the multiplexer in the first pipelining circuitry is coupled to an ADC in the first AFE (Fig. 9, where multiplexer in the first pipelining circuitry is equated to the summer 904, so first data (digital signal D0) of the summer 904 is coupled to ADC-0 (of first AFE)), and 
McElvain further teaches 
the data output of the flip-flop in the second pipelining circuitry is coupled to the second data input of the multiplexer of the first pipelining circuitry (Fig. 25, output line (data output) of register (flip-flop) 1861 of pipelined adder A1 1845 (second pipelining circuitry) is also the input line of adder 1853 (multiplexer) of pipelined adder A2 1847 (first pipelining circuitry)); AND 
the data output of the flip-flop in the first pipelining circuitry is coupled to the digital portion of the UPU (Fig. 25, output line 1803 (data output) of register (flip-flop) 1866 and register 1865 of pipelined adder A2 1847 (first pipelining circuitry) is also the input line of demultiplexer 1809). 
The motivation for claims 6-8 and 17-18 was shown previously in claim 5.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Yendluri in view of Shepard, as applied to claim 1 above, and in further view of Okura et al. (US 20130057737 A1, published March 7, 2013), hereinafter referred to as Okura.
	Regarding claim 9, Yendluri in view of Shepard teaches all of the elements disclosed in claim 1 above, and
	Yendluri further teaches 
the first AFE comprises an analog-to-digital converter (ADC) coupled to the first pipelining circuitry (Fig. 9, ADC0 coupled to summer 904 (first pipelining circuitry)) and configured to convert a first analog signal to the first digital signal (Fig. 9, where ADC0 converts first analog signal x0(t) into first digital signal D0); and 
the second AFE comprises an ADC coupled to the second pipelining circuitry (Fig. 9, ADC1 coupled to second summer (second pipelining circuitry)) and configured to convert a second analog signal to the second digital signal (Fig. 9, where ADC1 converts second analog signal x1(t) into second digital signal D1).
Yendluri in view of Shepard does not explicitly teach the UPU further comprises a data bus extending from the second pipelining circuitry to the first pipelining circuitry; and the first pipelining circuitry is configured to receive the second digital ultrasound signal from the second pipelining circuitry over the data bus.  
Whereas, Okura, in the same filed of endeavor, teaches a data bus extending from the second pipelining circuitry to the first pipelining circuitry; and the first pipelining circuitry is configured to receive the second digital signal from the second pipelining circuitry over the data bus (Fig. 5, output bus 18A is equated to the data bus extending from the second pipelining circuitry (one of the column circuits 10 ) to a first pipelining circuitry (a different column circuit 10); see pg. 4, col. 2, para. OO60 — “...the data held in the second and third latch circuits 35 and 36 are respectively formed by the buffers 23A and 23B, and outputted to a computing section 24 via the output buses 18A and 18B.”). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasound processing unit, as disclosed in Yendluri in view of Shepard, by including a data bus extending from the second pipelining circuitry to the first pipelining circuitry, and the first pipelining circuitry is configured to receive the second digital signal from the second pipelining circuitry over the data bus, as disclosed in Okura. One of ordinary skill in the art would have been motivated to make this modification in order to calculate and output a difference of the inputted digital signals, as taught in Okura (see pg. 4, col. 2, para. 0060).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Yendluri in view of Shepard, as applied to claim 1 above, and in further view of Cha (KR 101592521 B1, published February 18, 2016), hereinafter referred to as Cha. 
Regarding claim 11, Yendluri in view of Shepard teaches all of the elements disclosed in claim 1 above. 
Yendluri in view of Shepard does not explicitly teach wherein the first AFE further comprises: a pulser, a switch, and analog processing circuitry. 
Whereas, Cha, in the same field of endeavor, teaches wherein an AFE comprises: 
a pulser (see Abstract — “The reconfigurable analog front-end IC comprises: a level shifter to convert an inputted trigger signal into a high voltage pulse of 10 V or higher; a driver to transmit the high voltage pulse to a transducer array in a transmission mode...A front-end circuit including a high voltage switch and a high voltage pulser...”), 
a switch (see Abstract — “The reconfigurable analog front-end IC comprises: a level shifter to convert an inputted trigger signal into a high voltage pulse of 10 V or higher; a driver to transmit the high voltage pulse to a transducer array in a transmission mode...A front-end circuit including a high voltage switch and a high voltage pulser...”), and 
analog processing circuitry (see Abstract — “The reconfigurable analog front-end IC comprises: a level shifter to convert an inputted trigger signal into a high voltage pulse of 10 V or higher; a driver to transmit the high voltage pulse to a transducer array in a transmission mode...A front-end circuit including a high voltage switch and a high voltage pulser...”). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first AFE, as disclosed in Yendluri in view of Shepard, by having the AFE include a pulser, a switch, and analog processing circuitry, as disclosed in Cha. One of ordinary skill in the art would have been motivated to make this modification in order to reduce the surface area occupied by the front-end circuit on the chip, as taught in Cha (see Abstract).

Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Yendluri in view of Shepard, as applied to claim 1 above, and in further view of Yazaki et al. (US 20200275911 A1, published September 3, 2020 with a priority date of September 28, 2018), hereinafter referred to as Yazaki. 
Regarding claim 12, Yendluri in view of Shepard teaches all of the elements disclosed in claim 1 above, and 
Shepard further teaches wherein: an ultrasound-on-chip comprises the UPU (Fig. 1, CMOS (Complementary Semi-Oxide Semiconductor) ultrasound phased array integrated circuit (IC) 104; Fig. 4; see pg. 4, col. 2, para. 0047 — “... the CMOS phased array patch IC 104 includes an ultra-thin CMOS chip 202 connected to ultrasound transducers 108. In some embodiments, the CMOS integrated circuit includes three main blocks: a digital control unit 406, a set of receiver channels 404 and a set of transmitter channels 402...” where the ultrasound-on-chip is equated to the CMOS phased array patch IC, and the UPU is equated to the three main blocks (digital control unit, receiver channels, and transmitter channels)). 
Yendluri in view of Shepard does not explicitly teach the first and second AFEs are arranged along an elevational dimension of the ultrasound-on-chip. 
Whereas, Yazaki, in the same field of endeavor, teaches the first and second AFEs are arranged along an elevational dimension of the ultrasound-on-chip (Fig. 10; see pg. 5, col. 1, para. 0050 — “MxN analog front-end circuits 41 are formed on the same semiconductor and are integrated as a beam former IC 40 together with a delay control unit and an amplitude voltage generation unit (not shown).” so the first and second AFEs are equated to the MxN analog front-end circuits 41 formed on a semiconductor chip).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasound processing unit, as disclosed in Yendluri in view of Shepard, by having the first and second AFEs are arranged along an elevational dimension, as disclosed in Yazaki. One of ordinary skill in the art would have been motivated to make this modification in order to correspond each analog front-end circuit to each ultrasonic transducer, as taught in Yazaki (see pg. 5, col. 1, para. 0050). 
Furthermore, regarding claim 13, Shepard further teaches an ultrasound processing unit further comprising: ultrasonic transducers physically located on top of each of the first and second AFEs and arranged along the elevational dimension of the ultrasound-on-chip (Fig. 3E, PZT chip 302 (ultrasonic transducers) stacked on top of CMOS chip 202 (which contains AFEs); see pg. 4, col. 1, para. 0043 —“...the patterned PZT ultrasound transducer chip 302 can be adhered onto the ultra-thin CMOS chip 202.”; Fig. 4; see pg. 5, col. 1, para. 0052 — “...the CMOS ultrasound phased array patch IC 104 includes a receiving section for receiving ultrasound waves (e.g., echoes reflected from the region of interest). In some embodiments, receiver channels 404 include an analog front-end 700...” so each receiver channel 404 has an analog front-end 700). 
Furthermore, regarding claim 14, Shepard further teaches wherein the ultrasound-on-chip comprises an array of ultrasonic transducers along an azimuthal dimension and an elevational dimension of the ultrasound-on-chip (see pg. 3, col. 1, para. 0033 — “...in some embodiments the number of ultrasound transducers 108 can be as high as 1024...”; see pg. 5, col. 2, para. 0058 — “In an exemplary embodiment shown in FIG. 10, the CMOS ultrasound phased array patch 104 includes 676 transmitters and 32 receivers with an overall area of 5mm x5 mm.” so the ultrasound array can have an azimuthal and elevation dimensions).
The motivation for claims 13-14 was shown previously in claim 12.


Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Yendluri in view of Shepard, as applied to claim 1 above, and in further view of McElvain and Pan et al. (US 7012559 B1, published March 14, 2006), hereinafter referred to as Pan.
Regarding claim 19, Yendluri in view of Shepard teaches all of the elements disclosed in claim 1 above.
Yendluri in view of Shepard teaches a first pipelining circuitry and a second pipelining circuitry, but does not explicitly teach  where the second pipelining circuitry comprises: a flip-flop comprising a data input and a data output: the first pipelining circuitry comprises: a first flip-flop comprising a data input and a data output; and a second flip-flop comprising a data input and a data output; 9720938.1Application No.: 16/910,6577 Docket No.: B 1348.70146US01 the data input of the flip-flop in the second pipelining circuitry is coupled to an ADC in the second AFE; the data output of the flip-flop in the second pipelining circuitry is coupled to the data input of the second flip-flop in the first pipelining circuitry; the data input of the first flip-flop in the first pipelining circuitry is coupled to an ADC in the first AFE; and the data outputs of the first and second flip-flops in the first pipelining circuitry are coupled to the digital portion of the UPU.  
Whereas, McElvain, in the same field of endeavor, teaches:
the second pipelining circuitry (Fig. 25, pipelined adder A1 is equated to the second pipelining circuitry) comprises: 
a flip-flop comprising a data input and a data output (Fig. 25, flip-flop 1861 having a data input and a data output);
the first pipelining circuitry (Fig. 25, pipelined adder A2 is equated to the first pipelining circuitry) comprises: 
a first flip-flop comprising a data input and a data output (Fig. 25, flip-flop 1866 having a data input and a data output); and 
a second flip-flop comprising a data input and a data output (Fig. 25, flip-flop 1865 having a data input and a data output); 
the data output of the flip-flop in the second pipelining circuitry is coupled to the data input of the second flip-flop in the first pipelining circuitry (Fig. 25, output line of flip-flop 1861 (second pipelining circuitry) is coupled to the input line of flip-flop 1865 (second-flip flop of first pipelining circuitry) via the adder 1853); and 
the data outputs of the first and second flip-flops in the first pipelining circuitry are coupled to the digital portion of the processing unit (Fig. 25, output line of flip-flop 1865 (second flip-flop) and flip-flop 1866 (first flip-flop) are coupled to the demulitplexer 1809).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first pipelining circuitry and the second pipelining circuitry, as disclosed in Yendluri in view of Shepard, by having the second pipelining circuitry comprises a first flip-flop comprising a data input and a data output, the first pipelining circuitry comprises a first flip-flop comprising a data input and a data output and a second flip-flop comprising a data input and a data output, the data output of the flip-flop in the second pipelining circuitry is coupled to the data input of the second flip-flop in the first pipelining circuitry, and the data outputs of the first and second flip-flops in the first pipelining circuitry are coupled to the digital portion of the processing unit, as disclosed in McElvain. One of ordinary skill in the art would have been motivated to make this modification in order to eliminate all negative latency registers after retiming, as taught in McElvain (see col. 21, lines 35-42).
Yendluri in view of Shepard and McElvain does not explicitly teach the data input of the flip-flop in the second pipelining circuitry is coupled to an ADC in the second AFE, and the data input of the first flip-flop in the first pipelining circuitry is coupled to an ADC in the first AFE.
Whereas, Pan, in the same field of endeavor, teaches: 
the data input of the flip-flop in the second pipelining circuitry is coupled to an ADC in the second AFE (Fig. 5, input line of encoder 106A (with a corresponding flip-flop) is also the output line of adcA 104A (ADC), with output 510A equated to the second AFE; see col. 3, lines 407 — “In each signal path to a corresponding encoder, there is a D flip-flop for each encoder input bit signal clocked by the same clock as the corresponding encoder.”); and
the data input of the first flip-flop in the first pipelining circuitry is coupled to an ADC in the first AFE (Fig. 5, input line of encoder 106C (with a corresponding flip-flop) is also the output line of adcA 104B (ADC), with output 510B equated to the first AFE).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first AFE and second AFE, as disclosed in Yendluri in view of Shepard and McElvain, by having the data input of the flip-flop in the second pipelining circuitry is coupled to an ADC in the second AFE, and the data input of the first flip-flop in the first pipelining circuitry is coupled to an ADC in the first AFE, as disclosed in Pan. One of ordinary skill in the art would have been motivated to make this modification in order to sample the outputs of the ADCs by encoders/flip-flops based on the complementary clock inputs to the ADCs, as taught in Pan (see col. 5, lines 29-34; see col. 6, lines 45-59).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Johancsik et al. (US 20100295714 A1, published November 25, 2010) discloses a pipelined ADC comprising a number of stages, where each stage receives analog signals from a previous stage, and the digital signal outputs from each stage are connected to a digital decoder. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nyrobi Celestine whose telephone number is (571)272-0129.  The examiner can normally be reached on Monday - Thursday, 7:00AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on (571) 272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/N.C./Examiner, Art Unit 3793    
/Oommen Jacob/Primary Examiner, Art Unit 3793